In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________ 
No. 16‐1087 
DANA CONTAINER, INC., 
                                                          Petitioner, 

                                 v. 

SECRETARY OF LABOR, 
                                                        Respondent. 
                    ____________________ 
                                    
         On Petition for Review of Decision and Order of the 
         Occupational Safety and Health Review Commission 
                         OSHRC No. 09‐1184 
                    ____________________ 

  ARGUED SEPTEMBER 12, 2016 — DECIDED FEBRUARY 1, 2017 
                ____________________ 

   Before  WOOD,  Chief  Judge,  and  EASTERBROOK  and  SYKES, 
Circuit Judges. 
    WOOD, Chief Judge. It is not hard to find people who com‐
plain about government regulations, but the regulations often 
exist because people do not take optimal precautions on a vol‐
untary basis. This case illustrates that problem. It arose after 
toxic fumes in a large container knocked out a man who was 
working inside it. Fortunately, he was rescued by the local fire 
2                                                      No. 16‐1087 


department,  but  his  employer,  Dana  Container,  wound  up 
fighting  citations  from  the  Occupational  Safety  and  Health 
Administration  (OSHA).  After  an  administrative  law  judge 
(ALJ) and the Occupational Safety and Health Review Com‐
mission upheld OSHA’s actions, Dana turned to this Court. 
Because Dana has not provided a compelling reason to over‐
turn  the  Commission’s determinations, we deny its  petition 
for review.  
                                  I 
    Dana operates a truck‐tank washing facility near the Ste‐
venson Expressway in Summit, Illinois. The tanks cleaned at 
Dana’s  facility  are  long  metallic  cylinders  used  to  transport 
products such as ink and latex. After the tanks are emptied at 
their destination, truckers bring them to Dana’s facility for a 
cleaning  so  that  they  can  haul  diﬀerent  products  without 
adulteration. Before washing a tank, employees drain any re‐
sidual product from it. They then insert a mechanical spinner 
that rotates scrubbers from one end of the tank to the other, 
simultaneously  dousing  it  with  soap  or  solvents  (or  both). 
They then give the tank a final rinse of water and blow it dry. 
Most of the time, this process suﬃces to clean the tank thor‐
oughly. When it does not, however, employees enter the tank 
and manually clean out the remaining sludge or residue. Be‐
cause the tank space is confined and may contain chemicals 
that are hazardous to health, OSHA has promulgated regula‐
tions that require companies to enforce certain safety precau‐
tions when their employees enter these “permit‐required con‐
fined spaces (PRCSs).” 29 C.F.R. § 1910.146. 
    At  Dana’s  facility  in  Summit,  employees  enter  tanks  to 
clean them approximately ten times per month. Before doing 
No. 16‐1087                                                       3


so, the employee must obtain an entry permit from a supervi‐
sor; the permit contains a checklist of required safety precau‐
tions.  The  employee  then  climbs  onto  a  catwalk  above  the 
tank and hooks a full‐body harness he is wearing to a mechan‐
ical retrieval device that can pull him out of the tank if he be‐
comes incapacitated for any reason. He must also test the tank 
air for atmospheric hazards before going in. When he enters 
the tank, he is required to wear a respirator and to conduct 
continuous atmospheric testing. While an employee is in the 
tank, automatic blowers force fresh air into it. A fellow em‐
ployee is required to be on standby outside the tank in order 
to  assist  in  case  of  an  emergency.  OSHA  regulations  and 
Dana’s  safety  rules  prohibit  employees  from  entering  a 
“dirty” tank before it has been mechanically cleaned. 
    In the cold early morning hours of January 28, 2009, one of 
Dana’s supervisors, Bobby Fox, was on the third shift along 
with  former  employee  Cesar  Jaimes.  Fox  was  working  on  a 
trailer and encountered a problem with a clogged valve just 
as he was about to begin the mechanical cleaning process. Dis‐
regarding the safety rules, he entered the tank prior to clean‐
ing it, without attaching himself to the retrieval device or fol‐
lowing  the  entry  permit  procedures.  After  a  short  while, 
Jaimes looked inside, saw Fox unconscious in a pool of chem‐
ical sludge, and called the Summit Fire Department. The fire‐
fighters hoisted him out, rinsed oﬀ the chemical residue, and 
transported  him  to  the  hospital.  Fox  was  diagnosed  with 
“Syncope  and  Collapse,  Toxic  Eﬀect  of  Unspecified  Gas, 
Fume, or Vapor” (i.e., fainting). 
   A local TV news crew broadcast the rescue that morning, 
and OSHA inspector Jami Bachus happened to see it before 
heading  to  work.  She  volunteered  to  inspect  Dana’s  facility 
4                                                          No. 16‐1087 


and did so, arriving at the Summit station within three hours 
of the accident. After her inspection, Bachus issued two cita‐
tions to Dana for serious and willful violations of the Occupa‐
tional Safety and Health Act. Most of the items listed in the 
citations were for violations of the PRCS standards found at 
29 C.F.R. § 1910.146. Dana contested the citations, and the Sec‐
retary of Labor and Dana settled some of the items. The rest 
were the subject of a hearing before an ALJ. The ALJ vacated 
a number of the citation items, for the most part because she 
found that Dana qualified for the less stringent “alternate en‐
try procedures” described in § 1910.146(c)(5). She also upheld 
the findings of several of the specific violations. Both parties 
appealed the ALJ’s decision to the Commission. This did not 
go  well  for  Dana;  the  Commission  decided,  contrary  to  the 
ALJ, that Dana was not eligible for the alternate entry proce‐
dures,  and  so  it  reinstated  those  items  in  the  citation.  It  af‐
firmed the rest of the ALJ’s findings. Dana has filed a petition 
for review in this court. 
                                   II 
    Dana attacks the Commission’s decision in several ways. 
First, it asserts that it lacked the requisite knowledge to sup‐
port the order and that it should be exonerated because the 
incident  resulted  from  “unpreventable  employee  miscon‐
duct.”  It  next  argues  that  the  Secretary  did  not  prove  the 
“willful” element of some of the items. Last, it contends that 
the Commission should have found that it satisfied the stand‐
ard for alternate entry procedures. 
    We review the Commission’s conclusions in enforcement 
actions  under  the  Administrative  Procedure  Act,  5 U.S.C. 
§ 701 et seq. We defer to the Commission’s interpretations of 
No. 16‐1087                                                            5


law  unless  they  are  “arbitrary  or  capricious”  or  contrary  to 
law. 5 U.S.C. § 706; Chao v. Gunite Corp., 442 F.3d 550, 556 (7th 
Cir. 2006). We uphold an agency’s determination “as long as 
[the agency] considered relevant data under the correct legal 
standards  and  oﬀered  a  satisfactory  explanation  for  its  ac‐
tion.” Wisconsin v. E.P.A., 266 F.3d 741, 746 (7th Cir. 2001). An 
explanation is satisfactory if there is a rational connection be‐
tween  the  facts  the  agency  found  and  the  decision  it  made. 
Howard Young Med. Ctr. Inc. v. Shalala, 207 F.3d 437, 441 (7th 
Cir. 2000). 
    Where, as here, the Commission reverses an ALJ, we con‐
fine our review to the Commission’s order. Chao, 442 F.3d at 
556.  We  must  uphold  the  Commission’s  factual  findings  if 
they are supported by substantial evidence on the record as a 
whole.  29  U.S.C.  §  660(a);  Stark  Excavating,  Inc.  v.  Perez,  811 
F.3d 922, 926–27 (7th Cir. 2016). Substantial evidence is “‘such 
relevant evidence as a reasonable mind might accept as ade‐
quate to support the conclusion’ reached by the agency.” Zero 
Zone, Inc. v. United States Depʹt of Energy, 832 F.3d 654, 668 (7th 
Cir. 2016) (quoting Local 65–B, Graphic Commcʹns Conference of 
Intʹl  Bhd.  of  Teamsters  v.  NLRB,  572  F.3d  342,  347  (7th  Cir. 
2009)); see also Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 
(1938) (explaining that the agency must produce “more than 
a mere scintilla” of evidence). We defer to the Commission’s 
credibility  determinations  in  all  but  extraordinary  circum‐
stances. Chao, 442 F.3d at 557. 
                                   A 
    The Occupational Safety and Health Act is not a strict lia‐
bility statute. This means that the Secretary was required to 
prove that Dana knew about the problem in order to establish 
6                                                         No. 16‐1087 


a  “serious”  violation.  Kokosing  Constr.  Co.,  21  BNA  OSHC 
1629, 1631 (No. 04‐1665, 2006), aﬀʹd 232 F. App’x 510 (6th Cir. 
2007). Under Commission precedent the Secretary can satisfy 
his burden without demonstrating any inadequacy or defect 
in the employer’s safety program, if a supervisory employee 
has actual or constructive knowledge of the violation. In that 
case, the supervisor’s knowledge can be imputed to the em‐
ployer. Secretary of Labor v. Dover Elevator, 16 BNA OSHC 1281 
(No. 91‐862, 1993). Because Fox was a supervisor and had ac‐
tual knowledge of his own misconduct, the Commission im‐
puted his knowledge to Dana.  
    This path for imputing knowledge is common in employ‐
ment law. When an employee is acting within the scope of her 
employment, her knowledge is typically imputed to the em‐
ployer. United States v. One Parcel of Land Located at 7326 High‐
way 45 North, Three Lakes, Oneida Cnty., Wis., 965 F.2d 311, 316 
(7th Cir. 1992). Conduct is “within the scope of employment 
when [it is] ‘actuated, at least in part, by a purpose to serve 
the [employer],’ even if it is forbidden by the employer.” Bur‐
lington Indus., Inc. v. Ellerth, 524 U.S. 742, 756 (1998) (quoting 
Restatement  (Second)  of  Agency  §§  228(1)(c),  230  (1957)). 
Here, Fox knew that he was violating the rules when he en‐
tered the dirty tank in order to kick loose a stuck valve so that 
he  could  then  drain  the  tank.  His  act  was  in  furtherance  of 
Dana’s tank cleaning business. We thus see no problem with 
the  Commission’s  decision  to  impute  Fox’s  knowledge  to 
Dana.  
   Dana urges that the Third Circuit requires more than this, 
and  that  it  has  the  better  view.  It  requires  the  Secretary  to 
prove  that  a  supervisor’s  participation  in  misconduct  was 
foreseeable  by  showing  that  the  employer’s  safety  program 
No. 16‐1087                                                    7


was inadequate. See Pennsylvania Power & Light Co. v. OSHRC, 
737 F.2d 350, 354, 357–58 (3d Cir. 1984). In order to have an 
adequate safety program, that court says, the employer must 
have work rules designed to prevent the violation, adequately 
communicate those rules to its employees, take steps to dis‐
cover violations, and eﬀectively enforce the rules when it dis‐
covers violations. Id. at 358–59.  
     This argument would have more force if the Commission 
had ignored the Third Circuit’s position. But it did not. At the 
time of its decision, it knew that the Third Circuit might hear 
this petition for review, because Dana’s principal oﬃce is lo‐
cated in New Jersey. See 29 U.S.C. § 660(a). It therefore tested 
its  conclusion  under  the  standard  of  Pennsylvania  Power  & 
Light and found that Dana’s safety program was indeed inad‐
equate. That assessment finds suﬃcient support in the record. 
There was evidence showing that nearly all of the tank entry 
permits at Dana’s Summit facility contained errors or omis‐
sions. Some indicated that the entries had exceeded the max‐
imum  duration  of  20  minutes  by  over  an  hour.  Others  had 
other flaws: for example, they lacked the requisite air moni‐
toring results; they failed to show the duration for which the 
permit was valid; they indicated that employees had not re‐
viewed  material  safety  data  sheets  (or  had  no  information 
about review); and they failed to name either the entrant or 
the entry attendant. Whether these errors and omissions oc‐
curred  because  the  employees  were  violating  entry  proce‐
dures or if they reflected only recording problems, there is no 
evidence that the Facility Manager followed up on the defi‐
ciencies. The Commission was therefore justified in conclud‐
ing that there was a failure to enforce Dana’s safety program.  
8                                                   No. 16‐1087 


    Dana argues that the particular problems the Commission 
mentioned would not have allowed it to predict Fox’s entry 
into a dirty tank. But this is asking for a higher degree of fore‐
seeability than any court requires. The Commission was enti‐
tled to find that the uncorrected permit violations exhibited a 
pattern of disregard for the rules at Dana. Even in the face of 
a robust written program, lax disregard of the rules can send 
a message to employees that a company does not make safety 
a priority. In such an environment, conduct such as Fox’s is 
reasonably foreseeable.  
    Dana’s eﬀort to persuade us that the Commission erred by 
rejecting the “unpreventable employee misconduct” defense 
also falls  short.  To use the defense an  employer must show 
that it took steps to discover violations of its safety rules and 
that it eﬀectively enforced the rules when violations were dis‐
covered. See Crowther Roofing & Sheet Metal of Florida v. Occu‐
pational Safety and Health Review Comm’n, 454 F. App’x 774, 776 
(11th Cir. 2011). Here, the Commission agreed with the ALJ’s 
conclusion that Dana failed to take these steps. It relied on the 
evidence of permit deficiencies and lack of disciplinary or fol‐
low‐up action. We have no reason to set aside this conclusion. 
See Howard Young, 207 F.3d at 441. 
                               B 
    While serious violations of 29 C.F.R. § 1910.146 each carry 
a maximum penalty of $7,000, willful violations are subject to 
stiﬀer  monetary  penalties—up  to  $70,000  for  each  one.  29 
U.S.C. § 666(a)–(b). Though neither party disputes that Fox’s 
behavior was willful, Dana argues that it established a good 
faith  defense  that  should  have  precluded  the  Commission 
from imputing Fox’s state of mind to the company. Dana cites 
No. 16‐1087                                                      9


a Commission case holding that an employer can demonstrate 
that the willful conduct of its supervisory personnel should 
not be imputed to the employer if the employer can demon‐
strate a good faith eﬀort to comply with the standard. See, e.g., 
Anderson Excavating & Wrecking Co., 17 BNA OSHC 1890 (No. 
92‐3684, 1997), aﬀ’d, 131 F.3d 1254 (8th Cir. 1997). 
    Dana contends that it demonstrated this good faith eﬀort 
in numerous ways: (1) it had rules prohibiting exactly what 
Fox did; (2) Dana employees did not usually violate the rules; 
(3) the record contained instances of discipline and a lack of 
recidivism; (4) Dana’s wash process eliminated toxic atmos‐
pherics; (5) Dana had continuous testing and forced air venti‐
lation in clean trailer tanks; (6) Dana’s written program had 
previously  been  examined  by  OSHA  and  found  acceptable; 
and (7) Dana had a good bilingual training program and no 
recordable injuries from tank injuries for years before the Fox 
incident.  The  Commission,  however,  was  unpersuaded.  It 
found that although, on the one hand, Dana had work rules 
that were communicated to its employees and had submitted 
evidence of three instances of disciplinary action, on the other 
hand the facility manager had never disciplined an employee 
for  improperly  completing  permits  or  for  the  violations  ap‐
parent on the face of the permits. The Commission concluded 
that Dana had therefore failed to take action when violations 
of safety rules were plain, as would have been required in a 
good faith eﬀort.  
    In Stark Excavating, Inc. v. Perez, 811 F.3d 922, 928–29 (7th 
Cir. 2016), we considered a similar problem. Stark had argued 
that its eﬀorts to comply with safety rules negated willfulness, 
where the company was cited for a foreman’s failure to con‐
struct a proper slope at an excavation site. The Commission 
10                                                     No. 16‐1087 


nevertheless found that Stark failed to enforce rules and poli‐
cies  eﬀectively  when  violations  were  discovered  and  thus 
could  not  establish  a  good  faith  defense  on  those  grounds, 
and we upheld that result. Dana attempts to distinguish Stark 
on the facts, urging that Dana demonstrated good faith eﬀorts 
to comply with the standard for confined spaces contained in 
29 C.F.R. § 1910.146. But that loses sight of the fact that in Stark 
we focused on the employer’s failure to enforce its own safety 
rules  and  policies when it discovered violations, and that it 
was this broader lack of enforcement that demonstrated a lack 
of  good  faith.  811  F.3d  at  929.  Here,  too,  the  Commission 
found evidence of a failure to follow up on documented vio‐
lations  of  Dana’s  safety‐permit  protocol,  and  it  reasonably 
concluded that this defeated a finding of a good faith eﬀort. 
                                 C 
    Dana  last  argues  that  the  Commission  should  have  af‐
firmed the ALJ’s finding that the Summit facility met the re‐
quirements  for  alternate  entry.  According  to  29  C.F.R. 
§ 1910.146(c)(5),  employees  would  have  been  eligible  to  use 
alternate entry procedures if Dana had demonstrated that it 
met  certain  requirements.  Chiefly,  Dana  needed  to  demon‐
strate  that  potentially  hazardous  substances  were  not  ex‐
pected to approach the level at which they would create a haz‐
ardous atmosphere, and that continuous forced air ventilation 
alone was suﬃcient to keep the washed tanks safe for entry. 
§ 1910.146(c)(5)(i)(A)–(B). Dana also needed to develop moni‐
toring  and  inspection  data  to  support  such  a  finding  before 
any  employee  could  use  the  alternate  procedures.  See 
§ 1910.146(c)(5)(i)(C);  Permit‐Required  Confined  Spaces,  58 
Fed. Reg. 4462‐01, 4488 (Jan. 14, 1993). 
No. 16‐1087                                                       11


    The Commission held that Dana did not meet its burden 
because it could not identify relevant testing that established 
that  the  process  removed  all  potential  hazards  or  that  ana‐
lyzed  the  eﬀectiveness  of  the  forced  air  ventilation  system. 
Dana’s 2009 expert report was of little value, it thought, be‐
cause  the  report  was  finalized  nearly  six  months  after  Fox’s 
incident. Worse, it did not contain testing data, nor did it spec‐
ify  what  testing  results  supported  the  conclusion  that  the 
wash process rendered the tanks free of a potentially hazard‐
ous atmosphere. Dana had also oﬀered two reports from tests 
of other washing facilities in Alabama and Ohio in 1996 and 
1999,  but  the  Commission  spotted  relevant  diﬀerences  be‐
tween  the  wash  process  in  the  1996  report  and  the  process 
used at the Summit facility. The results of the 1999 report did 
not show that the wash process removed the potential for a 
hazardous atmosphere; to the contrary, in some cases the data 
showed levels of hazardous vapors above the limits and levels 
of oxygen below the acceptable range. The Commission also 
found  that  Dana’s  pre‐entry  testing  did  not  compensate  for 
the limitations of the wash process because the testing meter 
it used was incapable of testing for all potential atmospheric 
hazards.  
   Dana oﬀers no reason why we should upset the Commis‐
sion’s  determinations.  The  Commission  considered  and 
weighed the data in the reports and expert testimony and pro‐
vided a reasonable explanation in support of its finding that 
Dana had not met the alternate entry procedure standards in 
§ 1910.146(c)(5).  See  Wisconsin  v.  E.P.A.,  266  F.3d  at  746. 
Though Dana vigorously attacks the credibility of the Secre‐
tary’s expert witness, we defer to an agency’s credibility de‐
terminations in all but extraordinary circumstances. Chao, 442 
12                                               No. 16‐1087 


F.3d at 557. This case does not meet that standard, and so we 
DENY Dana’s petition for review.